This is an appeal taken by the widow of an employee of the respondent, a self-insurer, from the decision of the State Industrial Board filed and noticed October 28, 1936, disallowing a claim for death benefits. A question of fact is presented by the record in this case, upon which question evidence was given both ways. This court cannot disturb the findings of the State Industrial Board upon a question of fact supported by evidence. Decision unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.